Citation Nr: 1034879	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a positive tuberculosis 
test.

2.  Entitlement to service connection for a breathing condition.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for a hernia.

5.  Entitlement to service connection for chronic right plantar 
fascitis.

6.  Entitlement to service connection for bilateral foot and 
ankle pain, including as secondary to chronic right plantar 
fascitis.

7.  Entitlement to service connection for low back pain, also 
claimed as neck pain.

8.  Entitlement to service connection for right knee pain.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for heel spurs.

12.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

13.  Entitlement to service connection for chronic dermatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from November 1971 to October 
1975.  He also had active duty for training from April 2002 to 
August 2002, active duty for special work from January 2003 to 
June 2004, and served periods with the Air National Guard and 
U.S. Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  
The Veteran moved from Georgia to Alabama in August 2006 and his 
claims file was transferred to the RO in Montgomery, Alabama.

The issues of service connection for chronic right plantar 
fascitis; bilateral foot and ankle pain, including as secondary 
to chronic right plantar fascitis; low back pain, also claimed as 
neck pain; right knee pain; bilateral hearing loss; tinnitus; 
heel spurs; bilateral carpal tunnel syndrome; and chronic 
dermatitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran testified before the Board that he desired to 
withdraw the appeals for service connection for tuberculosis, a 
breathing condition, an eye condition, and a hernia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claims for service connection for tuberculosis, a breathing 
condition, an eye condition, and a hernia have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b).

The record reflects that the Veteran perfected an appeal of an 
April 2005 rating decision that denied service connection for 
tuberculosis, a breathing condition, an eye condition, and a 
hernia, among other issues.  Thereafter, during his Board hearing 
in June 2010, the Veteran indicated his desire to withdraw his 
appeal for service connection for tuberculosis, a breathing 
condition, an eye condition, and a hernia.  This oral testimony, 
transcribed to a written statement and associated with the claims 
file, constitutes a written withdrawal of the substantive appeal 
with regard to these claims.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the claims, and they must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).


ORDER

The appeal of the denial of service connection for tuberculosis, 
a breathing condition, an eye condition, and a hernia are 
dismissed.


REMAND

The Veteran seeks service connection for chronic right plantar 
fascitis; bilateral foot and ankle pain, including as secondary 
to chronic right plantar fascitis; low back pain, also claimed as 
neck pain; right knee pain; bilateral hearing loss; tinnitus; 
heel spurs; bilateral carpal tunnel syndrome; and chronic 
dermatitis.  During his Board hearing, the Veteran said he had 
additional records to submit, including records from his National 
Guard and Reserve service.  The Veteran submitted additional 
evidence, which included a July 2010 note indicating that the 
following providers have treated him since his last period of 
active service:  Dr. K. & Assoc.; Dr. C.R.; The Surgery Center; 
Dr. D.E.W; T.M. Center; O.F. Practice; and G.F. Clinic.  The 
claims file includes records from T.M. Center; however, the 
records were dated prior to the Veteran's retirement from 
service.  Records dated subsequent to service, if any, have not 
been obtained.  In addition, the claims file includes letters 
from providers at O.F. Practice, G.F. Clinic, and Dr. D.E.W.; 
however, treatment records from these facilities have not been 
provided for VA review.  VA has a duty to assist the Veteran in 
the development of the claims.  This duty includes assisting the 
Veteran in the procurement of pertinent treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, the Board finds 
that a remand is warranted to attempt to obtain the private 
treatment records from Dr. K. & Assoc.; Dr. C.R.; The Surgery 
Center; Dr. D.E.W; T.M. Center; O.F. Practice; and G.F. Clinic.

In addition, the Veteran underwent VA examinations in December 
2004 for each of his claimed disabilities; however, the examiners 
failed to review the claims file in conjunction with the 
examinations and more importantly, failed to provide opinions 
regarding the etiology of any of the diagnosed disabilities.  The 
Court has held that medical examinations must be thorough and 
take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326.  
Therefore, since the December 2004 examiners failed to review the 
claims file and failed to provide opinions regarding the 
disabilities and their relation to service, if any, new VA 
examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain appropriate consent and release 
forms from the Veteran and attempt to obtain 
and associate with the claims file all 
treatment records from the following 
providers:  Dr. K. & Assoc.; Dr. C.R.; The 
Surgery Center; Dr. D.E.W; T.M. Center; O.F. 
Practice; and G.F. Clinic.  Document all 
attempts to obtain such records.  If unable 
to obtain the treatment records, inform the 
Veteran and request that he obtain and submit 
them.  The Veteran should, if possible, 
obtain these records himself to expedite the 
case.

2.  After obtaining the additional treatment 
records, schedule the Veteran for 
examinations to determine the nature and 
etiology of the following: chronic right 
plantar fascitis; bilateral foot and ankle 
pain; low back pain, also claimed as neck 
pain; right knee pain; bilateral hearing 
loss; tinnitus; heel spurs; bilateral carpal 
tunnel syndrome; and chronic dermatitis.  The 
Veteran's claims file and a copy of this 
remand must be provided to each examiner, and 
each examiner should indicate his or her 
review of these items in the examination 
report.

The examiner should indicate whether the 
Veteran currently has any of the listed 
disabilities and opine whether it is at least 
as likely as not (i.e., 50 percent or greater 
probability) that any of the disabilities had 
onset during, or were caused by, related to, 
or aggravated by his periods of active 
service from November 1971 to October 1975, 
April 2002 to August 2002, and January 2003 
to June 2004.  The examiner should also state 
whether any claimed disability caused or 
aggravated another claimed disability.

If the examiner determines that any 
disability had onset prior to any period of 
active service, the examiner should indicate 
whether the disability increased in severity 
beyond its natural course due to an injury or 
illness in service or another service 
connected disability.  If possible, the 
examiner should determine the baseline 
severity of the disability before it was 
first aggravated.

The examiner should conduct all necessary 
diagnostic testing and evaluations.

All opinions must be supported by a full 
rationale.  If the examiner cannot provide 
any of the requested opinions without 
resorting to speculation, the report should 
so state.

3.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


